Citation Nr: 0510456	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scars, abdominal wall, residuals of growth removal, and 
scars, right flank, residuals of growth removal, prior to May 
8, 2004.

2.  Entitlement to an increased evaluation for scars, 
abdominal wall, residuals of growth removal, and scars, right 
flank, residuals of growth removal, evaluated as 10 percent 
disabling as of May 8, 2004, and thereafter.

3.  Entitlement to an increased (compensable) evaluation for 
scars, right thigh.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued service connection for 
scars, abdominal wall, residuals of growth removal; scars, 
right flank, residuals of growth removal; and scars, right 
thigh, all evaluated as 0 percent disabling (noncompensable).  

It is necessary to clarify the issue on appeal.  The November 
2000 rating decision on appeal denied compensable ratings for 
the veteran's claims for scars, abdominal wall; scars, right 
flank; and scars, right thigh.  After the veteran perfected 
his appeal, a subsequent decision by the RO in August 2004 
resulted in assignment of a 10 percent disability rating from 
May 8, 2004, for scars, abdominal wall, residuals of growth 
removal, and scars, right flank, residuals of growth removal.  
Since the veteran perfected his appeal from the November 2000 
denial of his claims for increases, the Board will address 
whether he was entitled to a compensable disability rating 
prior to May 8, 2004, for his scars, abdominal wall, 
residuals of growth removal and scars, right flank, residuals 
of growth removal.  The Board will also address whether he is 
entitled to a disability higher than 10 percent on either of 
those claims from May 8, 2004.  Finally, the Board will 
address whether he is entitled to a compensable rating for 
scars, right thigh.  Therefore, the issues on appeal have 
been rephrased as shown above.




FINDINGS OF FACT

1.  The veteran's service-connected scars, abdominal wall, 
residuals of growth removal, and scars, right flank, 
residuals of growth removal, were not painful upon 
examination prior to May 8, 2004.

2.  The veteran's service-connected scars, abdominal wall, 
residuals of growth removal, and scars, right flank, 
residuals of growth removal, were painful on examination May 
8, 2004, and thereafter.

3.  The veteran's service-connected scars, right thigh, are 
not painful upon examination and have not resulted in 
limitation of motion.


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for service-
connected scars, abdominal wall, residuals of growth removal, 
and scars, right flank, residuals of growth removal, were not 
met prior to May 8, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 
7804 (2002 and 2004).  

The criteria for an evaluation higher than 10 percent for 
service-connected scars, abdominal wall, residuals of growth 
removal, and scars, right flank, residuals of growth removal, 
have not been met at any time since May 8, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.118, Diagnostic Code 7804 (2002 and 2004).  

The criteria for a compensable evaluation for service-
connected scars, right thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.118, Diagnostic Codes 7804 and 7805 (2002 and 2004).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The Board initially notes that the regulations for evaluation 
of skin disabilities were revised, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002).

A.  Scars, Right Flank and Abdominal Wall

The veteran's service-connected scars, right flank and 
abdominal wall, are currently evaluated as 10 percent 
disabling from May 8, 2004, and are rated under diagnostic 
code 7804.

Under 38 C.F.R. § 4.118, DC 7804 (as in effect prior to 
August 30, 2002) scars, superficial, tender and painful on 
objective demonstration warrant a 10 percent rating.  The 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on the tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.

Under 38 C.F.R. § 4.118, DC 7804 (as in effect August 30, 
2002, and thereafter) scars, superficial, painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The relevant medical evidence includes VA Scars examinations 
from June 2000, January 2002, and May 2004.  The first 
examination, from June 2000, does not mention a scars, right 
flank, or scars, abdominal wall.  The next examination, from 
January 2002, indicates that the claims file was reviewed, 
and that the veteran had "no tenderness" in scars on his 
abdomen and right flank.  Finally, the examiner in the most 
recent VA Scars examination, from May 2004, noted that the 
veteran's scars on his abdomen and right flank were "mildly 
tender" on palpation.

In this case, there is no evidence of superficial scars on 
the abdominal wall or right flank that are painful or tender 
upon examination prior to the May 2004 VA Scars exam.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002); also see 38 C.F.R. § 4.118, Diagnostic Code 
7804 (effective August 30, 2002, and thereafter).  As such, a 
compensable disability rating is not warranted for the 
veteran's scars, abdominal wall and right flank, until May 
2004.  The Board also notes that under both the new and old 
regulations the highest schedular rating available for scars, 
other, that are painful or tender upon examination is 10 
percent.  Id.  The Board also finds that due to the scars' 
symptomatology, location, and etiology the veteran is not 
entitled to a higher evaluation under any other diagnostic 
code.  The RO's decision, including an effective date of May 
8, 2004, is therefore confirmed and continued.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claims.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Scars, Right Thigh

The veteran's service-connected scars, right thigh, currently 
evaluated as 0 percent disabling (nonocompensable) are rated 
under diagnostic code 7805.  Under 38 C.F.R. § 4.118, DC 7805 
(as in effect prior to August 30, 2002), other scars will be 
rated on limitation of function of the part affected.  Under 
Diagnostic Code 7805 (as in effect August 30, 2002, and 
thereafter), scars, other, will be rated based on limitation 
of function of affected part.  

In this case, as cited above, Diagnostic Code 7805 was 
unchanged by the August 2002 amendments, and the Board finds 
that the preponderance of the evidence is against the claim 
for a higher evaluation under either the new or the old 
regulation.  There is no medical evidence to show that any 
body parts had a limitation of function or motion secondary 
to the veteran's scars.  Accordingly, the claim must be 
denied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Under 38 C.F.R. § 4.118, DC 7804 (as in effect prior to 
August 30, 2002) scars, superficial, tender and painful on 
objective demonstration warrant a 10 percent rating.  The 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on the tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.

Under 38 C.F.R. § 4.118, DC 7804 (as in effect August 30, 
2002, and thereafter) scars, superficial, painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The relevant medical evidence includes VA Scars examinations 
from June 2000, January 2002, and May 2004.  The first 
examination, from June 2000, does not mention a scar, right 
thigh.  The next examination, from January 2002, indicates 
that the claims file was reviewed, and that the veteran had 
no pain in 2 scars on his "left thigh."  Finally, the 
examiner in the most recent VA Scars examination, from May 
2004, noted that examination of the veteran's right thigh did 
not reveal any scars.

In this case, there is no evidence of superficial scars on 
the right thigh that are painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7804 and 7805 (effective 
prior to August 30, 2002); also see 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7805 (effective August 30, 2002, 
and thereafter).  As such, a compensable disability rating is 
not warranted for the veteran's scars, right thigh, under 
these criteria.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2000 decision, the December 
2000 statement of the case (SOC), the May 2002 supplemental 
statement of the case (SSOC), September 2002 SSOC, and August 
2004 SSOC that the criteria for a compensable evaluation for 
the claimed condition had not been met.  The August 2004 SSOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in a letter dated in December 2001 (hereinafter "duty to 
assist letter") the RO notified the appellant that it would 
obtain all identified, relevant information.  The Board 
concludes that the discussions in the RO's letter, the RO's 
decision, the SOC and the SSOC's, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.   

In December 2001, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the December 2001 letter was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The Board further points out that, 
as previously stated, the RO notified the appellant that it 
would obtain all identified, relevant information in a letter 
dated in December 2001.  In addition, after the December 
letter was sent, in May 2002, September 2002, and August 2004 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

A compensable rating for scars, abdominal wall, residuals of 
growth removal and scars, right flank, residuals of growth 
removal, prior to May 8, 2004, is denied.

An evaluation higher than 10 percent for scars, abdominal 
wall, residuals of growth removal and scars, right flank, 
residuals of growth removal, for any time since May 8, 2004, 
is denied.

A compensable rating for scars, right thigh is denied.

	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


